NOTE: T]:1iS order is n011prec:edentia1.
United States Court of AppeaIs
for the FederaI Circuit
GREGORY W. INGRAM,
Petition,er,
v. _
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2010-3l86
Petiti0n for review of the Merit SystemS Protection
Board in case no. DC831E090776-I-1-
ON MOTION
ORDER
Gregory W. Ingram moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

INGRAM V. OPM
2
FOR THE COURT
 3 0 2010 _ /S/ Jan Horba1y
Date J an Horbaly
cc: Gregory W. Ingram
S
R1L1sse11A. Shultis, Esq.
Clerk
"-'~#sevif§§.i%eer°“
3EF 30 2010
JAN HORBALY
CLERK